           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS



PETER HOFFMAN, ROBERT E. BAILEY,
ELISHA BOYD, NICHOLAS BUTLER,
DAVID CARTIER, SHARON COOGAN,
ANTHONY FERREIRA, EDWARD
HERRMANN, RONALD W. KLEIN, TED
KRAM, JESSE B. LAW, III, PATRICIA J.
LAW, HAROLD LAWRY, III, MARK
LEITH, DONALD MACFARLAND,
TIMOTHY MAVRO, JAMES MOREIS, JR.,
ROBERT OLCOTT, PATRICIA SPRING,
MATTHEW WILKINS, AND ROBERT                           CIVIL ACTION NO. _______________
GOULART,

                     Plaintiffs,

v.

RALPH M. PACKER and
R. M. PACKER, COMPANY, INC.,

                     Defendants.


                                         COMPLAINT

         Plaintiffs Peter Hoffman, Robert E. Bailey, Elisha Boyd, Nicholas Butler, David Cartier,

Sharon Coogan, Anthony Ferreira, Edward Herrmann, Ronald W. Klein, Ted Kram, Jesse B.

Law, III, Patricia J. Law, Harold Lawry, III, Mark Leith, Donald MacFarland, Timothy Mavro,

James Moreis, Jr., Robert Olcott, Patricia Spring, Matthew Wilkins, and Robert Goulart

(hereafter collectively referred to as “Plaintiffs”) file this complaint under the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et. seq. (as amended) (“ERISA”)

against Defendant R.M. Packer Co., Inc. (“RMP Co.” or the “Company”) and CEO Ralph M.

Packer (“Packer”)(collectively, “Defendants”) seeking retirement benefits due under an ERISA




{13231/A0428306.1}
              Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 2 of 18



governed retirement plan and any and all losses caused by the Defendants’ breaches of fiduciary

duty.        Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery. The grounds for the

complaint are as follows:

                                            INTRODUCTION

        1.           Plaintiffs are participants entitled to retirement benefits under an ERISA governed

retirement plan provided by Defendant RMP Co. (hereinafter the “Plan”) and seek relief under

ERISA concerning the operation and administration of the Plan.

        2.           During Plaintiffs’ employment with Defendant RMP Co., the Plan has been, and

is currently, governed by ERISA regulations. ERISA specifically defines an “employee pension

benefit plan” and “pension plan” to mean “any plan, fund, or program which was heretofore or is

hereafter established or maintained by an employer or by an employee organization, or by both,

to the extent that by its express terms or as a result of surrounding circumstances such plan, fund,

or program – provides retirement income to employees.” 29 U.S.C. § 1002(2)(A).

        3.           Defendant RMP Co. expressly offers retirement income to its employees through

the Plan. The Plan is offered to RMP Co.’s employees through the below provision in the

Company’s Employee Handbook:

                     RETIREMENT BENEFITS

                     The Packer Co. pays ten percent of each employee’s gross wages into a
                     retirement fund. There are two funds being used in the retirement plan.
                     The Pruflex Fund a guaranteed fund which was offered to employees hired
                     prior to July 1987 and a new one which was available to employees hired
                     after July 1987 the VIP Plan. The VIP plan has seven investment vehicles
                     any or all of which can be chosen by the employee. All employees that
                     have the Pruflex Plan can opt to change over to the VIP.




{13231/A0428306.1}                                   -2-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 3 of 18



      4.             ERISA imposes strict duties of loyalty and prudence upon plan fiduciaries to

safeguard against financial incentives for disloyalty and imprudence to Plan participants. 29

U.S.C. §1104(a)(1). These fiduciary duties are “the highest known to the law.” Howard v. Shay,

100 F.3d 1484, 1488 (9th Cir. 1996) (citation omitted). Plan fiduciaries must act “solely in the

interest of the participants and beneficiaries,” which requires them to perform with undivided

loyalty, act prudently, and defray reasonable plan expenses. 29 U.S.C. §1104(a)(1).

      5.             Here, Defendants did not consider or act in the best interest of the Plan and

Plaintiffs. Defendants did not follow the express terms of the above Employee Handbook

“Retirement Benefits” provision and instead, treated the Plan as an opportunity to evade their

ERISA responsibilities and reward favored employees.

      6.             Defendants did not fund Plaintiffs’ retirement benefits offered in the Plan in the

form, amount, timing and manner as specified in the Company Employee Handbook.

Defendants, at best, sporadically and irregularly funded the Plan without regard for the rules and

regulations of ERISA or the promises the Company makes to its employees in its Employee

Handbook.

      7.             Plaintiffs, therefore, seek an order that the Plan is subject to ERISA, that the

Defendants have failed to fund the Plan or pay the retirement benefits as set out in the Plan, that

the Defendants are liable pursuant to ERISA § 502(a)(1) for the unpaid benefits, and that the

Defendants are liable under ERISA § 502(a)(2) for breach of fiduciary duty in failing to fund

Plaintiffs’ retirement benefits owed to Plaintiffs under the terms of the Plan.




{13231/A0428306.1}                                   -3-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 4 of 18



                                     JURISDICTION AND VENUE

      8.             This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 1132(e)(1) and

28 U.S.C. § 1331 because this action is brought under the Employee Retirement Income Security

Act, 29 U.S.C. § 1001, et seq. (“ERISA”).

      9.             Venue is proper in this district pursuant to ERISA § 502(e)(2), 29 U.S.C. §

1132(e)(2), because the Plan is administered in this district, some or all of the violations of

ERISA took place in this district and all Defendants may be found in this district.

     10.             Venue is also proper in this district pursuant to 28 U.S.C. § 1391 because

Defendants systematically and continuously do business in this district, and a substantial part of

the events or omissions giving rise to the claims asserted herein occurred within this district.

     11.             Personal jurisdiction over Defendants exists because current and former

employees who are participants in the Plan are Massachusetts residents who have been deprived

of their rights under ERISA due to Defendants’ actions.

     12.             Personal jurisdiction over Defendants further lies under 29 U.S.C. § 1132(e)(2),

which provides that “process may be served in any other district where a defendant resides or

may be found.” Each Defendant may be found here in this district.

                                              PLAINTIFFS

     13.             Plaintiff Peter Hoffman is a resident of West Tisbury, Massachusetts and has been

a Plan participant as an employee of Defendant RMP Co.

     14.             Plaintiff Robert E. Bailey is a resident of Vineyard Haven, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.

     15.             Plaintiff Elisha Boyd is a resident of Vineyard Haven, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.



{13231/A0428306.1}                                  -4-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 5 of 18



     16.             Plaintiff Nicholas Butler is a resident of Jonesborough, Tennessee and has been a

Plan participant as an employee of Defendant RMP Co.

     17.             Plaintiff David Cartier is a resident of Edgartown, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.

     18.             Plaintiff Sharon Coogan is a resident of Oak Bluffs, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.

     19.             Plaintiff Anthony Ferreira is a resident of Oak Bluffs, Massachusetts and has been

a Plan participant as an employee of Defendant RMP Co.

     20.             Plaintiff Edward Herrmann is a resident of Edgartown, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.

     21.             Plaintiff Ronald W. Klein is a resident of Vineyard Haven, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.

     22.             Plaintiff Ted Kram is a resident of West Tisbury, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.

     23.             Plaintiff Jesse B. Law, III is a resident of Oak Bluffs, Massachusetts and has been

a Plan participant as an employee of Defendant RMP Co.

     24.         Plaintiff Patricia J. Law is a resident of Oak Bluffs, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.

     25.             Plaintiff Harold Lawry, III is a resident of Vineyard Haven, Massachusetts and

has been a Plan participant as an employee of Defendant RMP Co.

     26.             Plaintiff Mark Leith is a resident of Oak Bluffs, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.




{13231/A0428306.1}                                   -5-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 6 of 18



     27.             Plaintiff Donald MacFarland is a resident of Vineyard Haven, Massachusetts and

has been a Plan participant as an employee of Defendant RMP Co.

     28.             Plaintiff Timothy Mavro is a resident of Oak Bluffs, Massachusetts and has been

a Plan participant as an employee of Defendant RMP Co.

     29.             Plaintiff James Moreis, Jr. is a resident of Vineyard Haven, Massachusetts and

has been a Plan participant as an employee of Defendant RMP Co.

     30.             Plaintiff Robert Olcott is a resident of Vineyard Haven, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.

     31.             Plaintiff Patricia Spring is a resident of Vineyard Haven, Massachusetts and has

been a Plan participant as an employee of Defendant RMP Co.

     32.             Plaintiff Matthew Wilkins is a resident of Argyle, New York and has been a Plan

participant as an employee of Defendant RMP Co.

     33.             Plaintiff Robert Goulart is a resident of Plympton, Massachusetts and has been a

Plan participant as an employee of Defendant RMP Co.

     34.             Plaintiffs are all current and/or former employees of Defendant RMP Co.

Plaintiffs are all Plan participants because they are eligible for retirement benefits under the

terms of the Plan.

                                             DEFENDANTS

     35.             Defendant RMP Co. is a Massachusetts corporation with its principal place of

business in Vineyard Haven, Massachusetts. Defendant RMP Co. operates a home heating

company and touts itself as Martha’s Vineyard “premier” home heating company since 1930.

     36.             Defendant Packer is a resident of Tisbury, Massachusetts and is the CEO, CFO,

and President of Defendant RMP Co. At all times, Defendant Packer was entrusted with the



{13231/A0428306.1}                                  -6-
            Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 7 of 18



power to make the Company’s rules and regulations concerning the Plan and/or any other

retirement benefits provided to RMP Co.’s employees. Defendant Packer, likewise, maintained

discretionary authority to control, manage, and administer the Plan’s investment options, funding

for the Plan, and employee eligibility for the Plan’s benefits.

     37.             Defendant Packer is, and was, actively involved in the operation and

administration of Plan. Defendant Packer, however, administered and operated the Plan without

regard for ERISA rules and regulations or his fiduciary responsibilities.

     38.             Defendants are fiduciaries of the Plan under ERISA. As fiduciaries, Defendants

were required by ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), to manage and administer the Plan

and its investments solely in the interest of the participants and beneficiaries of the Plan; and to

manage and administer the Plan and its investments with the care, skill, prudence, and diligence

a prudent person, acting in a like capacity and familiar with such matters, would use in the

conduct of an enterprise of a like character and with like aims as that of the Plan at issue.

     39.         Defendants were also required, as fiduciaries, to manage and administer the Plan

consistent with both the terms of its controlling document as well as the terms of ERISA

statutory and regulatory law. Defendants failed to meet these obligations.

                                                 FACTS

I.         The Plan’s Promised Retirement Benefits

     40.             Defendants provide Company employees, including Plaintiffs, with an Employee

Handbook which encompasses provisions regarding employment expectations including, but not

limited to, work schedules, work absences, accrual of vacation time, review of compensation,

benefits and the respective duties for each of the various job classifications within the company.

     41.             One particular section of Defendants’ Employee Handbook is entitled

“Retirement Benefits.” The “Retirement Benefits” section is reproduced below:
{13231/A0428306.1}                                 -7-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 8 of 18



                     RETIREMENT BENEFITS

                     The Packer Co. pays ten percent of each employee’s gross wages into a retirement
                     fund. There are two funds being used in the retirement plan. The Pruflex Fund a
                     guaranteed fund which was offered to employees hired prior to July 1987 and a
                     new one which was available to employees hired after July 1987 the VIP plan.
                     The VIP plan has seven investment vehicles any or all of which can be chosen by
                     the employee. All employees that have the Pruflex plan can opt to change over to
                     the VIP.

     42.             The Employee Handbook is provided to all employees who work for the

Company. Plaintiffs and other employees of Defendant RMP Co. work in accordance with the

terms of the Employee Handbook. This includes the expectation they will receive retirement

income pursuant to this provision of the Employee Handbook.

     43.             ERISA defines an “employee pension benefit plan” and “pension plan” to mean

“any plan, fund, or program which was heretofore or is hereafter established or maintained by an

employer or by an employee organization, or by both, to the extent that by its express terms or as

a result of surrounding circumstances such plan, fund, or program – provides retirement income

to employees.” 29 U.S.C. § 1002(2)(A).

     44.             Additionally, U.S.C. § 1002(34) defines an “individual account plan” as: “a

pension plan which provides for an individual account for each participant and for benefits based

solely upon the amount contributed to the participant's account, and any income, expenses, gains

and losses, and any forfeitures of accounts of other participants which may be allocated to such

participant's account.”

     45.             ERISA applies to any employee benefit plan if “it is established or maintained –

(1) by any employer engaged in commerce or in any industry or activity affecting commerce.”

29 U.S.C. §1003(a)(1).




{13231/A0428306.1}                                  -8-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 9 of 18



     46.             Under these provisions, therefore, and others within ERISA, the Plan

memorialized in the Retirement Benefits section of the Employee Handbook constitutes an

ERISA governed retirement plan.

    47.          Because the Plan is and was subject to ERISA, Defendants were required to

discharge their administration and operation of the Plan in compliance with ERISA’s fiduciary

obligations. Defendants failed to do so and did not take any steps to comply with the basic

disclosure requirements of ERISA and the Department of Labor (“DOL”), including, but not

limited to, providing Plaintiffs with a summary plan description, written Plan document, benefit

statements, summary annual reports, and filing Form 5500’s with the DOL. See 29 U.S.C. §1025;

29 CFR § 2520.102-3.

     48.             Defendants’ evaded these basic disclosure requirements although they exercised

administrative and discretionary powers over the Plan to facilitate disbursements of retirement

benefits. Defendants, for example, (i) opened, managed and operated individual retirement

accounts for Plaintiffs and other employees of the Company with Prudential Financial; (ii)

advised Company employees that they would receive retirement benefits in accordance with the

terms of the Plan and (iii) sporadically paid portions of the retirement benefits required by the

Plan.

     49.             Under the terms of the Plan, the retirement benefits promised to Plaintiffs and

Defendants’ employees Plan require regular contributions to the respective retirement funds at

issue as well as regular distributions. Such provision of benefits required an administrative

process in accord with the Plan in which Defendants opened retirement accounts for individual

employees, calculated the amount of requisite contributions and deposited such requisite

contributions into the respective retirement accounts.



{13231/A0428306.1}                                 -9-
            Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 10 of 18



      50.            No such process existed. At best, on an erratic and piecemeal basis, Defendants

made contributions to certain employees accounts with Prudential Financial. Defendant Packer,

without any objective process, procedure, or formula personally decided, whether to fund

Plaintiffs’ accounts and, if so, when contributions were to be made to employees’ respective

retirement accounts.

      51.            Furthermore, in response to requests from certain employees for the missing

contributions in their respective retirement funds, Defendant Packer personally decided to only

authorize contributions to the retirement funds of particular employees. Defendant Packer did

not, and has not, authorized contributions in accordance with the terms of the Plan in providing

full retirements benefits to Plaintiffs.

      52.            Defendant Packer has lulled employees into believing he would fund their

retirement benefits in accordance with the terms of the Plan. Defendant Packer – as well as other

agents of Defendants – have specifically informed Plaintiffs that any missed contributions would

be caught up and funded later by Defendants and that the full value of the retirement benefits

would be funded and paid to the employees. Plaintiffs relied on the representations of Defendant

Packer – as well as other agents of Defendants – to their detriment.

      53.            As of the date of this complaint, Defendants have not funded Plaintiffs promised

retirement benefits.

II.      Defendants’ Breaches Of Fiduciary Duty

      54.            Under ERISA, a person who (i) asserts discretionary authority or control over the

management of the plan, (ii) authority of control over plan assets, or (iii) any discretionary

authority or control over plan administration is a fiduciary. 29 U.S.C. §1002 (21)(A). Defendant

Packer, therefore, is a fiduciary of the Plan due to his actions alleged above. Defendant RMP

Co. is also a fiduciary of the Plan for purposes of ERISA. Acting through its officers, including
{13231/A0428306.1}                                  -10-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 11 of 18



Defendant Packer, Defendant RMP Co. has asserted control over, administered and managed the

Plan as alleged above, rendering it a fiduciary for purposes of ERISA.

     55.             Further, as the employer and plan sponsor, Defendant RMP Co. is the named

fiduciary of the Plan for purposes of ERISA

     56.             ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants

as fiduciaries of the Plan. According to the DOL, the “primary responsibility of fiduciaries is to

run the plan solely in the interest of participants and beneficiaries and for the exclusive purpose

of providing benefits and paying plan expenses.”

     57.             ERISA §404(a)(1) states, in relevant part, that: [A] fiduciary shall discharge his

duties with respect to a plan solely in the interest of the participants and beneficiaries and –

                            (A)     for the exclusive purpose of:

                                    (i)    providing benefits to participants and their beneficiaries; and

                                    (ii)   defraying reasonable expenses of administering the plan.

29 U.S.C. §1104(a)(1).

     58.             The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.        Pegram v. Herdrich, 530 U.S. 211, 235 (2000).            “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the

interests of third persons.” Id. at 224.

     59.             In addition to a duty of loyalty imposed on Plan fiduciaries, ERISA also imposes

a duty of prudence. The duty of prudence “‘imposes a “prudent person” standard by which to

measure fiduciaries’ investment decisions and disposition of assets.’” Fifth Third Bancorp v.

Dudenhoeffer, __ U.S. __, 134 S. Ct. 2459, 2467 (2014) (citation omitted). This means that



{13231/A0428306.1}                                    -11-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 12 of 18



ERISA fiduciaries must discharge their responsibilities “with the care, skill, prudence, and

diligence” that a prudent person “acting in a like capacity and familiar with such matters would

use.” 29 U.S.C. §1104(a)(1)(B).

    60.          Here, Defendants, did not take minimal steps to meet their fiduciary duties under

ERISA. Defendants, as noted above, have not complied with basic disclosure requirements under

ERISA. And, while Defendants had ultimate control over Plan accounts and disbursements, they

only sporadically and irregularly ordered full payment of the retirement benefits required by the

Plan. Defendants only issued full payment of retirement benefits to its favored employees or

company officers, namely Rick Rinehart and Doug Seward, instead of applying the terms of the

Plan to all employees.

     61.             In fact, since the inception of the Plan, Defendants have failed to contribute ten

percent of each employee’s gross wages into each employee’s respective retirement fund, as

contractually promised by Defendants to the employees in the Employee Handbook. And,

Defendants have failed to contribute at least $1.2 million owed to the retirement funds of

Plaintiffs pursuant to the terms of the Plan in the Employee Handbook.

     62.         In July 2018, a number of the Plaintiffs demanded, in writing, that Defendants

properly fund their retirement accounts in the manner and amount required by the Retirement

Benefits section of the Employee Handbook. Defendants have never responded to that demand.

     63.         As ERISA fiduciaries, therefore, with all attendant fiduciary obligations,

Defendants were required as a matter of law to manage and operate the retirement accounts at

issue in accordance with the express terms of the “Retirement Benefits” provision included in the

Employee Handbook, for the sole purpose of providing retirement benefits to the employees and

former employees of Defendants, including the plaintiffs and to manage and operate the



{13231/A0428306.1}                                  -12-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 13 of 18



retirement accounts at issue with the care, skill, prudence and diligence of a prudent man acting

in a like capacity and familiar with such matters. Defendants did not.

     64.         Defendants failed to comply with their fiduciary duties of prudence and loyalty,

and, in particular, have mismanaged the retirement accounts at issue with the sole intent of

evading their obligations under ERISA. This includes failing to fund the retirement accounts in

the manner and in the amounts expressly required by the Plan, for the specific goal of retaining

those amounts for Defendants.

     65.         Among other violations and breaches, Defendants have failed to manage the

retirement accounts of Plaintiffs for the exclusive purpose of providing benefits to Plan

participants. In fact, Defendants have engaged in conduct intended to prevent the provision of

benefits to Plaintiffs. Defendants have breached their duty of loyalty to Plaintiffs in this respect.

     66.         Furthermore, Defendants have breached their owed fiduciary duty of prudence to

Plaintiffs. Defendants failed to manage and invest the Plan’s assets with the care, skill, prudence

and diligence required of them by ERISA. In particular, a prudent individual serving in the

capacity of Defendants would not have failed to fully fund the retirement accounts at issue, as

Defendants have failed and continue to fail to do. A prudent individual would have instead

ensured that all the retirement accounts were fully funded and properly invested, contrary to the

actions of Defendants.

     67.         What is more, Defendants, by failing to contribute funding to the Plaintiffs’

retirement accounts in the manner required by the written terms of the Plan, have failed to

comply with the documents and instruments governing the Plan.

     68.         Due to the breaches of ERISA fiduciary duty by Defendants, Plaintiffs have been

deprived of at least $1.2 million in contractually mandated contributions to their respective



{13231/A0428306.1}                               -13-
           Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 14 of 18



retirement accounts as well as years of lost earnings and interest. Plaintiffs have lost both past

earnings on the missing contributions as well as future earnings on such contributions. These

significant monetary losses are the direct result of Defendants’ breaches of fiduciary duty.

     69.         The Defendants’ conduct, described above, has violated, and continues to violate,

these sub-sections of ERISA that govern the behavior of a fiduciary.

     70.         Pursuant to ERISA §§502(a)(2) and (a)(3), and 409(a), 29 U.S.C. §§1132(a)(2)

and (a)(3), and 1109(a), Defendant Packer is liable to disgorge all profits made as a result of

Defendants’ breaches of fiduciary duty and is personally liable for the monetary losses

attributable to Defendants’ breaches of fiduciary duty.

     71.         Pursuant to the terms of the Plan, Plaintiffs are entitled to retirement benefits in the

amount set forth in the Retirement Benefits section of the Employee Handbook, without regard

to whether or not Defendants have committed breaches of fiduciary duty. Benefits owed under

the Plan are due to them because the Plan is a contractual undertaking that is enforceable under

ERISA. Defendants are liable for the amounts missing from the retirement accounts of the

Plaintiffs, and any corresponding earnings on the missing amounts, for this reason as well.

                                                 Count I

      (Claim for Denial of Benefits, to Enforce Rights and Clarify Rights Under ERISA

                                             §502(a)(1)(B))

     72.             Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

     73.             Plaintiffs bring this Count I pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B), which allows a participant to bring claims to recover benefits due under a plan, to




{13231/A0428306.1}                                 -14-
            Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 15 of 18



enforce her rights under the terms of the plan, or to “clarify his [or her] rights to future benefits

under the terms of the plan.”

     74.             Plaintiffs are entitled to an order requiring Defendants to fully fund and pay the

retirement benefits owed Plaintiffs under the terms of the Plan.

                                                 Count II

           (Claim for Breach of Fiduciary Duty Under ERISA §§404, 409 and 502(a)(2))

     75.             Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

     76.             Plaintiffs bring this Count II pursuant to ERISA § 502(a)(2), 29 U.S.C. §

1132(a)(2), which allows a participant to bring claims for appropriate relief for violation of the

fiduciary duties imposed by ERISA in ERISA §§ 404 and 409, 29 U.S.C. §§ 1104, 1109.

     77.             Pursuant to ERISA §409, 29 U.S.C. § 1109, “Any person who is a fiduciary with

respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon

fiduciaries by this subchapter shall be personally liable” to make good any such losses.

     78.             ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides in pertinent part that a

fiduciary shall discharge his duties with respect to a plan solely in the interest of the participants

and beneficiaries and:

                     (a)    for the exclusive purpose of: providing benefits to participants and
                            beneficiaries; and defraying reasonable expenses of administering
                            the plan;

                     (b)    with the care, skill, prudence and diligence under the
                            circumstances then prevailing that a prudent man acting in a like
                            capacity and familiar with such matters would use in the conduct
                            of an enterprise of a like character and with like aims . . . [and]

                     (c)    in accordance with the documents and instruments governing the
                            plan insofar as such documents and instruments are consistent with
                            the provisions of this [title I of ERISA] and title IV.

{13231/A0428306.1}                                  -15-
            Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 16 of 18




    79.          Defendants’ actions have violated the obligations imposed on them by ERISA §

404, 29 U.S.C. § 1104.

    80.          As fiduciaries with respect to the Plan, Defendants have violated their fiduciary

duties by the conduct described in the paragraphs above. Such conduct has caused significant

losses to the Plan and the plaintiffs , and Defendants are personally liable for the losses caused by

these breaches and violations.

                                                Count III

    (Claim for Equitable Relief pursuant to 29 U.S.C. § 502(a)(3) Against All Defendants)

     81.             Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

     82.             ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that “A civil action may be

brought . . . by a . . . participant [or] beneficiary (A) to enjoin any act or practice which violates

any provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this subchapter or

the terms of the plan.”

     83.             Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendants must

disgorge, or be surcharged, for the value of the retirement benefits owed under the Plan that have

been wrongfully retained by them.

                                                Count IV

                               (In the Alternative, for Breach of Contract)

           87.       Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.




{13231/A0428306.1}                                 -16-
          Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 17 of 18



         88.         Should the Court conclude that the Plan is not subject to ERISA, then, in the

alternative, Defendants, by their conduct described above, have committed breaches of contract.

         89.         Defendants are liable for breach of contract and must be ordered to pay all sums

that should have been paid into plaintiffs’ retirement accounts and all lost earnings due to

Defendants’ failure to timely due so.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request the following relief:

                     a.     Order Defendants to pay the retirement benefits owed under the
                            Plan;

                     b.     Order that Defendants are fiduciaries of the Plan;

                     c.     Order that Defendants have breached their fiduciary duties and are
                            personally liable for all losses arising from those breaches;

                     d.     Order Defendants to pay Plaintiffs all losses attributable to
                            Defendants’ breaches of fiduciary duty;

                     e.     Impose a surcharge, or other form of appropriate equitable relief,
                            on the Defendants requiring them to disgorge to Plaintiffs the value
                            of the missing retirement benefits due under the Plan;

                     f.     Award attorney’s fees, costs and expenses of this litigation, under
                            ERISA;

                     g.     In the alternative, should the Court find that the retirement plan
                            and the instant action are not governed by ERISA, order that
                            Defendants have committed breach of contract and award all losses
                            incurred by the plaintiffs as a result of those breaches of contract;
                            and

                     h.     Award all such other relief as this Court deems appropriate.




{13231/A0428306.1}                                  -17-
          Case 1:19-cv-10686-RWZ Document 1 Filed 04/10/19 Page 18 of 18



                                           JURY DEMAND

         Plaintiffs demand a trial by jury on all issues so triable.


                                                      Respectfully submitted,

                                                      The Plaintiffs,
                                                      By their Attorneys,


Dated: April 9, 2019                                  /s/ Stephen D. Rosenberg
                                                      Stephen D. Rosenberg, Esq. (BBO# 558415)
                                                      Jordan D. Mamorsky, Esq.
                                                      Caroline M. Fiore, Esq. (BBO# 558088)
                                                      The Wagner Law Group
                                                      99 Summer Street, 13th floor
                                                      Boston, MA 02110
                                                      Tel: (617) 357-5200
                                                      Fax: (617) 357-5250
                                                      Email: srosenberg@wagnerlawgroup.com
                                                      Email: jmamorsky@wagnerlawgroup.com
                                                      Email: cfiore@wagnerlawgroup.com




{13231/A0428306.1}                                -18-
